UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-1920


CHRISTA M. MADOCK,

                Plaintiff - Appellant,

          v.

JOHN M. MCHUGH, Secretary of the Army,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Ellen L. Hollander, District Judge.
(1:10-cv-02706-ELH)


Submitted:   February 6, 2012             Decided:   March 16, 2012


Before MOTZ, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas S. Gill, THOMAS S. GILL, P.C., Frederick, Maryland, for
Appellant.   Rod J. Rosenstein, United States Attorney, Michael
P. Grady, Assistant United States Attorney, Baltimore, Maryland,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Christa M. Madock appeals the district court’s order

granting    summary      judgment      in    favor   of     John   M.     McHugh,     the

Secretary     of   the    United       States    Army,       in    this    employment

discrimination     action    filed      pursuant       to    Section      504    of   the

Rehabilitation Act of 1973 (“Rehabilitation Act”), 29 U.S.C.A.

§§ 701-796l (West 2008 & Supp. 2011).                       We have reviewed the

record and find no reversible error.                 Accordingly, we affirm for

the reasons stated by the district court.                   See Madock v. McHugh,

No. 1:10-cv-02706-ELH (D. Md. Aug. 18, 2011).                      We dispense with

oral   argument    because       the    facts    and      legal    contentions        are

adequately    presented     in    the       materials     before    the     court     and

argument would not aid the decisional process.

                                                                                AFFIRMED




                                            2